


Exhibit 10.13

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (the “Amendment”) is made and entered
into as of the date set forth on the signature page hereto, by and between True
Religion Apparel, Inc., a Delaware corporation (“TRA”), and Michael R. Egeck, an
individual (“Executive”).

 

R E C I T A L S

 

WHEREAS, Executive and TRA entered into an Employment Agreement (the
“Agreement”), dated May 13, 2010;

 

WHEREAS, Executive and TRA desire to amend the Agreement, as set forth below;
and

 

WHEREAS, Sections 12(a) and 12(l) of the Agreement provides that the Agreement
may be amended only by a written agreement signed by each party.

 

A G R E E M E N T

 

NOW THEREFORE, Executive and TRA hereby agree as follows:

 

1.               Section 10 of the Agreement is hereby amended by adding a new
subsection (e) thereto, to read in full as follows:

 

(e)           Excess Parachute Payments.  Notwithstanding any other provisions
of this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including any payment or benefit received in
connection with a Change in Control or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under this Section 10, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, arrangement or agreement, the Total
Payments shall be reduced, in the order set forth below, to the extent necessary
so that no portion of the Total Payments is subject to the Excise Tax, but only
if (x) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (y) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

i.                                          The Total Payments shall be reduced
by TRA in its reasonable discretion in the following order: (A) reduction of any
cash severance payments otherwise payable to Executive that are exempt from
Section 409A of the Code; (B) reduction of any other cash payments or benefits
otherwise payable to Executive that are exempt from Section 409A of the Code,
but excluding any payments attributable to the acceleration of vesting or
payments with respect to any stock option or other equity award with respect to
TRA’s common stock that are exempt from Section 409A of the Code; (C) reduction
of any other payments or benefits otherwise payable to Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to the acceleration of vesting and payments
with respect to any stock option or other equity award with respect to TRA’s
common stock that are exempt from Section 409A of the Code; and (D) reduction of
any payments attributable to the acceleration of vesting or payments

 

--------------------------------------------------------------------------------


 

with respect to any stock option or other equity award with respect to TRA’s
common stock that are exempt from Section 409A of the Code; provided, however,
that no reduction of a payment or benefit of nonqualified deferred compensation
that is subject to Section 409A of the Code shall be made to the extent that
such reduction would result in any other payment or benefit being deemed a
substitute (within the meaning of Section 1.409A-3(f) of the Treasury
Regulations) for the forfeited amount by reason of such other payment or benefit
having a different time or form of payment.

 

ii.                                       For purposes of determining whether
and the extent to which the Total Payments will be subject to the Excise Tax,
(A) no portion of the Total Payments the receipt or enjoyment of which the
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account; (B) no portion of the Total Payments shall be taken into account
which, in the written opinion of independent accountants of nationally
recognized standing (“Accounting Firm”) selected by TRA, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Accounting Firm, constitutes reasonable compensation
for services actually rendered, within the meaning of Section 280G(b)(4)(B) of
the Code, in excess of the Base Amount (as defined in Section 280G(b)(3) of the
Code) allocable to such reasonable compensation; and (C) the value of any non
cash benefit or any deferred payment or benefit included in the Total Payments
shall be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

iii.                                    If applicable, the Executive and TRA
will each provide the Accounting Firm access to and copies of any books, records
and documents in their respective possession, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 10(e).  The fees and expenses of the Accounting
Firm for its services in connection with the determinations and calculations
contemplated by this Section 10(e) will be borne by TRA.

 

2.               All other terms and conditions of the Agreement shall remain in
full force and effect.

 

This Amendment, along with the Agreement, contains the entire understanding of
the parties hereto relating to the subject matter of this Amendment and the
Agreement and cannot be changed or terminated except in writing signed by both
Executive and TRA.

 

Any amendment or waiver of any term or provision of this Amendment shall be
effective only if made in writing.  Any written amendment or waiver shall be
effective only in the instance given and then only with respect to the specific
term or provision (or portion thereof) of this Amendment to which it expressly
relates, and shall not be deemed or construed to constitute a waiver of any
other term or provision (or portion thereof) waived in any other instance.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth below.

 

 

TRUE RELIGION APPAREL, INC.

 

 

 

 

 

/s/ Jeffrey Lubell

 

Name:

Jeffrey Lubell

 

Title:

Chief Executive Officer

 

 

 

Date: August 13, 2010

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

/s/ Michael R. Egeck

 

Name:  Michael R. Egeck

 

 

 

Date: August 13, 2010

 

 

--------------------------------------------------------------------------------
